  Case: 1:18-cv-02861 Document #: 102 Filed: 04/18/19 Page 1 of 3 PageID #:1127



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS           )
ex rel. KWAME RAOUL, Attorney General     )
of the State of Illinois,                 )           No. 1:18-cv-2861
                                          )
             Plaintiff,                   )           Judge Andrea R. Wood
                                          )
      v.                                  )
                                          )
SUBURBAN EXPRESS, INC.; ALLERTON )
CHARTER COACH, INC.; and DENNIS           )
TOEPPEN, individually and in his official )
capacity as owner,                        )
                                          )
             Defendants.                  )

           MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL

      Plaintiff, the People of the State of Illinois ex rel. Kwame Raoul, Attorney

General of the State of Illinois (“the State”), hereby moves this Court for leave to file

certain documents under seal pursuant to Rule 26.2(c)(3) of the Local Rules of the

United States District Court for the Northern District of Illinois. In support of its

motion, the State states the following:

      1.      The Stated filed a Motion to Enforce Consent Decree (“Motion”) on April

17, 2019.

      2.      Referenced in the Motion and included as Exhibits A and B to the Motion

are two web pages that Defendants have posted attacking specific individuals.

Defendants’ posting of the web pages violates two provisions of the consent decree.
  Case: 1:18-cv-02861 Document #: 102 Filed: 04/18/19 Page 2 of 3 PageID #:1128



These are (1) that Defendants not penalize any individual solely on the basis of the

individual’s commentary about Defendants; and (2) that Defendants not circulate

communications that Defendants know are to the effect that any person is

unwelcome, objectionable, or unacceptable because of race or national origin.

      3.     To avoid furthering Defendants’ attempts to publicly attack the

individuals discussed on Defendants’ web pages, and to allow the Court to further

understand the nature of the attacks, the State wishes to file under seal unredacted

versions of the exhibits in question.

      4.     Pursuant to Local Rule 26.2(e), the State will provide the Court with a

courtesy copy of complete, unredacted versions of Exhibits A and B to the Motion.

The State will also provide Defendants with complete, unredacted versions of those

documents.

      5.     Pursuant to Local Rule 26.2(c)(1) and (2), the State has provisionally

filed unredacted versions of Exhibits A and B to the Motion electronically under seal,

and has filed for the public record redacted versions of those same exhibits.

WHEREFORE, the State respectfully requests that the Court grant the State leave

to file unredacted versions of Exhibits A and B to the Motion to Enforce Consent

Decree under seal. The State further requests such other relief as this Court deems

just and equitable.




                                          2
Case: 1:18-cv-02861 Document #: 102 Filed: 04/18/19 Page 3 of 3 PageID #:1129



   Date: April 18, 2019                  Respectfully submitted,

                                         By: /s/ Jeff VanDam

                                         KWAME RAOUL
                                         Attorney General of Illinois

                                         Jeanne Witherspoon
                                         Matthew V. Chimienti
                                         Alison V. Hill
                                         Jeff VanDam
                                         Thomas J. Verticchio
                                         Assistant Attorneys General
                                         Civil Rights & Special Litigation
                                         Bureaus
                                         OFFICE OF THE ILLINOIS ATTORNEY
                                         GENERAL
                                         100 W. Randolph St., 11th Floor
                                         Chicago, IL 60601
                                         Tel.: (312) 814-1188
                                         jwitherspoon@atg.state.il.us
                                         mchimienti@atg.state.il.us
                                         ahill@atg.state.il.us
                                         jvandam@atg.state.il.us
                                         tverticchio@atg.state.il.us




                                     3
